DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	Acknowledgment is made of Applicant’s claim for benefit of prior-filed application 16/135700 (filed 9/19/2018, now USP 10660921), which claims benefit of prior-filed application 14/342479 (filed 3/3/2014, now USP 10111909), which is a national stage entry of PCT/AU2012/001140), which claims priority to each of: AU2012903643 (filed 8/23/2012), AU 2012901350 (filed 4/4/2012), and AU 2011903938 (filed 9/23/2011).

Claim Interpretation
	For clarity of record, the broadest reasonable interpretation of each claim is hereby set forth:
	Claim 61 is directed to a method of alleviating pain in a mammalian subject, comprising administering a pharmaceutical composition to the subject, said pharmaceutical composition comprising:
	(i) adipose tissue-derived cell secretions, said adipose tissue-derived cell secretions prepared by:
culturing multiply-passaged adherent progeny cells having a fibroblast-like appearance from an adipose tissue-derived cell suspension, and 
after at least about 3 days, harvesting supernatant from said multiply-passaged adherent progeny cells.
	It is noted the claim does not limit the mammalian patient population to having any specific condition.  Administration of the recited composition to any mammalian patient who is experiencing any level of pain will read on the claim. 
The sole required component (i) uses product-by-process limitations to define the adipose tissue-derived cell secretions.  The product-by-process limitations define the cells being cultured, as well as the culture conditions under which the cell secretions are produced.  With regards to the cells, per se: the claim refers to ‘adherent progeny cells from adipose tissue-derived cell suspension… having a fibroblast-like appearance’, this is understood to mean adipose-derived stem cells (ADSCs) found in adipose tissue (also known as adipose stromal cells (ASCs) and adipose-derived mesenchymal stem cells (AD-MSCs)).  For brevity, this term (ADSCs) will be used in place of “adherent progeny cells from adipose tissue-derived cell suspension…having a fibroblast-like appearance.”  The claim further requires the ADSCs to be ‘multiply-passaged’.  “Multiply passaged” is interpreted as “more than 2 passages”; thus the claim is requiring the ADSCs to be at least passage 2 cells.  While stem cells may begin to change or senesce at passage numbers 12-15 (See Mosna et al, Pg. 1452, col. 1), there is no evidence that as few as 2 passages would cause any significant change to the ADSCs, per se.  In fact, Yoshimura et al compare fresh lipoaspirate cells to cultured lipoaspirate cells and note that the differences in cell population marker expression (decrease in CD31 and CD45, and increase in CD29 and CD105) is due to decreasing proportions of contaminating non-adipose stem cells (such as vascular endothelial cells and blood-derived cells) (See Yoshimura et al, Pg. 75, col. 1), no actual phenotypic changes to the ADSCs are reported.  There is no evidence of record to show that the act of multiply passaging the ADSCs as few as two times actually changes the ADSCs per se, but rather only that it enriches for the ADSCs from the heterogeneous starting population.  Therefore, the limitation that the ADSCs are multiply-passaged is not considered to differentiate the claimed ‘multiply-passaged’ ADSCs from fresh ADSCs.  With regards to the culture conditions under which the cell secretions are produced: the claim requires the multiply-passaged ADSCs to have been cultured for about 3 or more days.  This is understood to mean the ADSCs are cultured without changing of the culture media for about 3 or more days.  “About 3 or more days” is broadly interpreted as “at least one day (24 hours)”, but will not reasonably read on situations where the cells are cultured for less than 24 hours.  The claim does not specify if the ADSCs are cultured in suspension or adherent to the culture plate, thus the claim is considered to encompass both embodiments.  Thus, component (i) is the supernatant (or ‘conditioned culture medium’) obtained by culturing the ADSCs for about 3 or more days.  Component (i) is interpreted as being the entire supernatant/conditioned culture medium produced after about 3 or more day’s culture, not just one or more isolated proteins or molecules secreted by the ADSCs.  Evidence submitted as part of a declaration in prior-filed application 14/342479 on 4/25/2018 (and made of record in this application) does show that the duration of culture period may have a significant effect on the composition of the conditioned medium.  Specifically, the information in Table 4 of Exhibit B shows that the time in culture does have an effect on both the concentration and type of cytokines/growth factors that are expressed. (There appears to be a typographical error in column 2 “Time (hr)”, row 2 “P4 1 hr CCM-TC”, it appears the time should be “1”, not “0”; the table has been interpreted as if the Time (hr) in row 2 is 1 hour).  After 1 hour in culture no IL-6 or IL-8 were observed, rather these cytokines were only observed after 5 hours in culture.  Furthermore, the concentrations of each of IL-6, IL-8, and VEGFA increased linearly over time; but the concentration of MCP-1 peaked at 48 hours and actually decreased between the 48 and 72 hours measurements.  These results thus support that the product-by-process limitation that the adipose tissue-derived cell secretions is obtained after culturing the cells for at least about 3 days is significant.  The cell secretions harvested after “about 3 or more days” cannot be considered necessarily the same as cell secretions harvested after shorter periods of time.  Thus, while the claim does not define the exact composition (i.e. in terms of growth factors, cytokines or other components), the product-by-process limitation regarding the duration of culture prior to harvest of the conditioned media must be given weight.  
The composition administered is described using the open transitional language “comprising”, thus additional, non-recited components (such as ADSCs, adipocytes or other cells of the SVF) may be present in the pharmaceutical composition.

	Claim 63 is interpreted as further defining the pain as (a) back pain, (b) pain associated with a burn injury, (c) pain associated with an inflammatory disorder, (d) pain associated with a ligament injury, (e) pain associated with a tendon injury, (f) pain associated with the sciatic nerve, or (g) neuropathic pain.

	Claim 64 is interpreted as further defining the neuropathic pain as (i) neuropathic facial pain, (ii) neuropathic pain of the teeth, (iii) 	neuropathic pain of the jaw, (iv) neuropathic pain of the gums, or (v) neuropathic pain of a limb.

	Claim 67 is interpreted as requiring either of (a) the adipose tissue-derived cell secretions or (b) the adipose tissue-derived cell suspension to be (i) derived from adipose tissue that is allogenic to the subject being treated, (ii) derived from adipose tissue that is autologous to the subject being treated, or (iii) derived from adipose tissue that is xenogeneic from the subject being treated.

	Claim 70 is directed to a kit comprising (a) a pharmaceutically acceptable composition, and (b) instructions for use of said kit in alleviating pain in a mammalian subject.  The (a) pharmaceutically acceptable composition comprises:
	(i) adipose tissue-derived cell secretions, said adipose tissue-derived cell secretions prepared by:
culturing multiply-passaged adherent progeny cells having a fibroblast-like appearance from an adipose tissue-derived cell suspension, and 
after at least about 3 days, harvesting supernatant from said multiply-passaged adherent progeny cells.
	Component (i) is interpreted as discussed above with regards to claim 61.    
	A kit is interpreted as any composition of matter. 
	The (b) instructions for use of said kit is not clearly described as printed matter.  As non-printed matter, the instructions are not given any patentable weight.  However, even if the instructions were limited to being printed matter, the instructions are not functionally or structurally related to (a) pharmaceutically acceptable composition.  As such, the instructions, even if present as printed matter, will not be given patentable weight.  See MPEP 2111.05(I)(B). 

Claim 71 is directed to an intended use of the product of claim 12, and thus does not further define or limit the claimed product. 

Claim Objections
	Claims 64, 70, 71 and 75 are objected to for minor informalities: There are typographical errors in the claims. 
In claim 64, line 1 the word “neuro-pathic” should not be hyphenated.
In claim 70, line 3 the word “mul-tiply” and in line 4 the word “tis-sue” should not be hyphenated. 
In claim 71, line 3 the word “neu-ropathic” should not be hyphenated.  
In claim 75, line 3 the word “suspen-sion” should not be hyphenated.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 67, 69, 73 and 75 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 67 lacks antecedent basis for the limitation “recipient...animal”.  Parent claim 61 defines the patient population to be treated as mammalian subjects.  There is no antecedent basis for the broader term “animal subject”. 
Claim 69 is rejected because it requires the adipose tissue-derived cell secretions to comprise concentrated media from the culture.  Cell secretions do not contain media, rather media contains cell secretions.  The metes and bounds of this claim cannot be determined
Furthermore, for the optional limitation wherein “said media from culture of an adipose tissue-derived cell suspension is concentrated between 2-fold and 20-fold, it is unclear if this is intended to limit the cell secretions, or just the media used in the cell culture. 
Claim 73 lacks antecedent basis for the limitation “recipient...animal”.  Parent claim 70 defines the patient population to be treated as mammalian subjects.  There is no antecedent basis for the broader term “animal subject”. 
Claim 75 is rejected because it requires the adipose tissue-derived cell secretions to comprise concentrated media from the culture.  Cell secretions do not contain media, rather media contains cell secretions.  The metes and bounds of this claim cannot be determined
Furthermore, for the optional limitation wherein “said media from culture of an adipose tissue-derived cell suspension is concentrated between 2-fold and 20-fold, it is unclear if this is intended to limit the cell secretions, or just the media used in the cell culture. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 65, 67, and 71-73 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
	Claim 65 is rejected because it fails to further limit parent claim 61.  Any composition, including the composition of claim 61 necessarily either (i) comprises adipocytes, or (ii) is substantially free of adipocytes.  Thus claim 65 does not narrow the scope of parent claim 61, as it permits for all possible alternatives. 
Claim 66 is rejected because the species of (ii) poultry does not correspond with parent claim 61, which limits the method to treatment of mammalian subjects.  
	Claim 67 is rejected for three reasons: First, it is noted that all tissue is either allogeneic, autologous or xenogeneic to any particular subject.  Thus, because claim 67 permits the (a) cell secretions or (b) cell suspension to be from any of (i) allogenic, (ii) autologous or (iii)  xenogeneic adipose tissue relative to the subject, claim 67 does not further limit claim 61 as it permits for all possible alternatives.
Second, for the species wherein the claim limits the (a) adipose tissue-derived cell secretions from any of (i) allogenic, (ii) autologous, or (iii) xenogeneic adipose tissue relative to the subject, this broadens the scope of claim 61.  Parent claim 61 requires the adipose tissue derived cell secretions to be prepared by culturing multiply-passaged adherent progeny cells from an adipose tissue-derived cell suspension, culturing the cells for at least about 3 days, and then harvesting the supernatant.  The recitations of claim 67 redefine the manner by which the adipose tissue-derived cell suspension is produced in a broader manner than parent claim 61.  Thus claim 67 does not correlate with or further define parent claim 61.
Third, claim 67 describes the tissue as allogenic, autologous or xenogeneic to the recipient subject “or animal”.  The term “animal” is broader than “mammalian subject” as recited in claim 61.  “Animals” includes all vertebrates and invertebrates. 
Claim 71 fails to further limit the kit of claim 70 because it only recites intended uses of the composition of the kit, rather than further limit any aspect of the kit.
Claim 72 is rejected because it fails to further limit parent claim 70.  Any composition, including the composition of claim 70 necessarily either (i) comprises adipocytes, or (ii) is substantially free of adipocytes.  Thus claim 72 does not narrow the scope of parent claim 70, as it permits for all possible alternatives. 
Claim 73 is rejected for three reasons: First, it is noted that all tissue is either allogeneic, autologous or xenogeneic to any particular subject.  Thus, because claim 73 permits the (a) cell secretions or (b) cell suspension to be from any of (i) allogenic, (ii) autologous or (iii)  xenogeneic adipose tissue relative to the subject, claim 67 does not further limit claim 701 as it permits for all possible alternatives.
Second, for the species wherein the claim limits the (a) adipose tissue-derived cell secretions from any of (i) allogenic, (ii) autologous, or (iii) xenogeneic adipose tissue relative to the subject, this broadens the scope of claim 61.  Parent claim 61 requires the adipose tissue derived cell secretions to be prepared by culturing multiply-passaged adherent progeny cells from an adipose tissue-derived cell suspension, culturing the cells for at least about 3 days, and then harvesting the supernatant.  The recitations of claim 73 redefine the manner by which the adipose tissue-derived cell suspension is produced in a broader manner than parent claim 70.  Thus claim 73 does not correlate with or further define parent claim 70.
Third, claim 73 describes the tissue as allogenic, autologous or xenogeneic to the recipient subject “or animal”.  The term “animal” is broader than “mammalian subject” as recited in claim 70.  “Animals” includes all vertebrates and invertebrates. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 61-63, 65, 67, and 69-75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Cho et al (Int J Mol Med, 2010).
	Cho et al teach conditioned medium from adipose-derived stem cells (ADSCs).  Cho et al teach using the ADSC-conditioned medium (ADSC-CM) to promote skin wound healing (See abstract). 
	Cho et al isolate ADSCs from human adipose tissue. The ADSCs were used at passage 1-5 (See Pg 902 “Isolation and culture of...”).  The isolated ADSCs are adherent and have a fibroblastic morphology (See Fig. 1A).  The isolated, passaged ADSCs were plated on 100 mm dishes and cultured in serum free media with or without TGF-ß1.  After 72 hours, the CM was collected (designated TGF-ß1-treated ADSCs-CM and ADSCs-CM, respectively) (See Pg 902, “Preparation of TGF-ß1...”).
	To determine the CM’s wound healing ability, Cho et al obtain mice, create circular full-thickness wounds on the backs of the mice.  TGF-ß1 treated ADSC-CM and ADSC-CM were injected into separate wound bases and the wound was dressed (See Pg. 903, “Mouse wound healing model”, See Pg 905, “Effect of TGF-ß1 treated...” and Fig. 5).  
	The disclosure of Cho et al reads on the instant claims as follows:
	Regarding claim 61: The TGF-ß1-treated ADSCs-CM and ADSCs-CM generated by Cho et al each read on a pharmaceutical composition comprising adipose tissue-derived cell secretions.  The CM is prepared by culturing multiply passaged adherent progeny cells from an adipose tissue-derived cell suspension (the ADSCs from passage 1-5 plated on the 100 mm dishes), and then harvesting supernatant from the cell culture after about 3 or more days (recovering the CM after 72 hrs culture).  The ADSCs have fibroblast-like appearance. 
	The test mice having multiple full thickness wounds created on their backs are necessarily experiencing some level of pain.  The test mice read on mammalian subjects.
	The step of injecting the TGF-ß1-treated ADSCs-CM and ADSCs-CM into the wound base reads on administering to the subject a pharmaceutical composition comprising adipose tissue-derived cell secretions (as discussed above). 
	As Cho et al perform the same method as the instant claim, involving administering the same composition to a patient population squarely within the scope of the claim, the effect of alleviating pain in [the] mammalian subject (test mice) is inherently achieved.  Under the principles of inherency, if a prior art method, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art method.  There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference.  See MPEP 2112.02.
	Regarding claim 62: Following discussion of claim 61 above, injection into the wound base of a full thickness skin wound involves subcutaneous administration.
	Regarding claim 63: Noting that the full thickness wounds are on the backs of mice, the pain associated with the wounds can be considered back pain.
	Regarding claim 65: Following the discussion of claim 61 above, Cho et al teach isolation of the ADSCs from adipose tissue.  Isolation implies that the ADSCs (the composition of adipose tissue-derived cell suspension from which the secretions are derived) is at least substantially free of adipocytes.  However, residual presence of even one adipocyte will also satisfy the limitation the adipose tissue-derived cell suspension from which the secretions are derived comprises adipocytes.
	Regarding claim 67: The human adipose tissue from which the ADSCs (and ultimately the secretions) are derived is xenogeneic to the mouse recipients.
	Regarding claim 69: In so far as claim 69 can be interpreted as requiring the conditioned media to comprise both culture media and secretions, both the TGF-ß1-treated ADSCs-CM and ADSCs-CM satisfy this limitation.

	Regarding claim 70: As discussed above with regards to claim 61, the TGF-ß1-treated ADSCs-CM and ADSCs-CM generated, and then recovered by Cho et al reads on (a) a pharmaceutical composition comprising adipose tissue-derived cell secretions from an adipose tissue-derived cell suspension generated by the same process as the instant claim.  The TGF-ß1-treated ADSCs-CM and ADSCs-CM each, individually and collectively, read on a kit.  While Cho et al does not provide instructions for use of the kit, for the reasons discussed above under Claim Interpretation, the (b) instructions for use of said kit is not given patentable weight. 
	Regarding claim 71: Claim 71 does not further limit the composition of parent claim 70, so it is rejected for the same reasons.
	Regarding claim 72: Following the discussion of claim 70 above, Cho et al teach isolation of the ADSCs from adipose tissue.  Isolation implies that the ADSCs (the composition of adipose tissue-derived cell suspension from which the secretions are derived) is at least substantially free of adipocytes.  However, residual presence of even one adipocyte will also satisfy the limitation the adipose tissue-derived cell suspension from which the secretions are derived comprises adipocytes.
	Regarding claim 73: The human adipose tissue from which the ADSCs (and ultimately the secretions) are derived are allogeneic to a different human, autogenic to the donating human, and xenogeneic to non-human subjects.
	Regarding claim 74: A pharmaceutical composition necessarily has a concentration of each component therein.  The concentration can be considered 2- to 20-fold greater than a pharmaceutical composition that is 2- to 20- fold less concentrated. 
	Regarding claim 75: In so far as claim 75 can be interpreted as requiring the conditioned media to comprise both culture media and secretions, both the TGF-ß1-treated ADSCs-CM and ADSCs-CM satisfy this limitation.


Claims 70-75 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Rehman et al (Circulation, 2004).
	Rehman et al teach adipose stromal cells (ASCs), as well as conditioned medium therefrom, as therapeutic agents to promote angiogenesis (See abstract).  
Specifically, Rehman et al teach isolation of human ASCs from human adipose tissue by centrifugation (See Pg 1292-1293, “Isolation and culture of human...”).  The ASCs are adherent and have fibroblast-like morphology (See Fig. 1B).  Human ASCs from passage 0-2 were used to generate conditioned media.  The hASCs at passage 0-2 were cultured in EBM-2/5% FBS, and cultured in either normoxic or hypoxic environments for 72 hrs.  After 72 hours, the conditioned media was collected (See Pg. 1293, “Harvest of Conditioned media...”).  
The conditioned media harvested by Rehman et al reads on the instant claims as follows:
Regarding claim 70: The normoxic ASC-CM and hypoxic ASC-CM each read on a pharmaceutical composition comprising adipose tissue-derived cell secretions.  The CM is prepared by culturing multiply passaged adherent progeny cells from an adipose tissue-derived cell suspension (the ASCs from passage 0-2 cultured in EBM-2/5% FBS), and then harvesting supernatant from the cell culture after about 3 or more days (harvesting the CM after 72 hrs culture).  The ASCs have fibroblast-like appearance. 
The normoxic ASC-CM and hypoxic ASC-CM, individually and collectively, read on a kit.  While Rehman al does not provide instructions for use of the kit, for the reasons discussed above under Claim Interpretation, the (b) instructions for use of said kit is not given patentable weight. 
	Regarding claim 71: Claim 71 does not further limit the composition of parent claim 70, so it is rejected for the same reasons.
	Regarding claim 72: Following the discussion of claim 70 above, Rehman et al teach isolation of the ASCs from adipose tissue.  Isolation implies that the ADSCs (the composition of adipose tissue-derived cell suspension from which the secretions are derived) is at least substantially free of adipocytes.  However, residual presence of even one adipocyte will also satisfy the limitation the adipose tissue-derived cell suspension from which the secretions are derived comprises adipocytes.
	Regarding claim 73: The human adipose tissue from which the ASCs (and ultimately the secretions) are derived is xenogeneic to the mouse recipients.
	Regarding claim 74: A pharmaceutical composition necessarily has a concentration of each component therein.  The concentration can be considered 2- to 20-fold greater than a pharmaceutical composition that is 2- to 20- fold less concentrated. 
Regarding claim 75: In so far as claim 75 can be interpreted as requiring the conditioned media to comprise both culture media and secretions, both the normoxic ASCs-CM and hypoxic ASCs-CM satisfy this limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 61-69 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cho et al (Int J Mol Med, 2010).
	The teachings of Cho et al are set forth above. Cho et al anticipates claims 61, 62, 65 and 67.
	Regarding claims 63: While Cho et al teach administering the TGF-ß1-treated ADSC-CM and ADSC-CM to treat intentionally created skin wounds, based on the reported success, it would have been prima facie obvious to had administered the same TGF-ß1-treated ADSC-CM and ADSC-CM to a dermal wound of any cause, including, but not limited to burn injuries.  Including burn injuries that have damaged underlying nerves, causing neuropathic pain in addition to local pain associated with the damaged skin tissue.  There is implicit motivation to treat burn injuries in a burn victim.  One would have had a reasonable expectation of success given that Cho et al teach the TGF-ß1-treated ADSC-CM and ADSC-CM can both aid in dermal fibroblast generation and skin wound healing.  
	Regarding claims 64 and 66: Following the discussion of claim 63 above, Cho et al teach treating wounds on the back of test mice.  However, given that mice are models for humans skin wounds, it would have been prima facie obvious to apply the method of Cho et al to humans on any area of skin that was damaged by a burn, including a limb.  
	Regarding claim 68: Cho et al does not teach if the TGF-ß1-treated ADSC-CM and ADSC-CM are concentrated.  However, official notice is taken that concentrating conditioned culture medium prior to administration was a common practice in the art to provide a therapeutically effective dose in a volume suitable to the application.  It would have been within the purview of the person of ordinary skill in the art to concentrate CM and to determine the appropriate therapeutically effective dosage.  Therefore, concentrating the TGF-ß1-treated ADSC-CM and/or ADSC-CM between 2- and 20- fold would have been prima facie obvious at the time the invention was made. 
	Regarding claim 69: In so far as claim 69 can be interpreted as requiring the conditioned medium to be concentrated, for the reasons discussed above with regards to claim 68, concentration of the conditioned medias would have been prima facie obvious at the time the invention was made.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 61-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 12-18 of U.S. Patent No. 10111909. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  Specifically, patented claims 1-9 anticipate instant claims 61-69.  The patented claims recite a narrower embodiment of the instant claim (one which requires the presence of ADSCs in addition to the ADSC secretions).  Patented claims 12-18 anticipate instant claims 70-75.  Again, the kit of the patented claims is a narrower embodiment of the instant claims. 

Claims 61-75 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10660921. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims anticipate the instant claims.  Specifically, patented claims 1-8 anticipate instant claims 61-69.  Patented claims 1-10 are directed to methods of treating an inflammatory condition.  The recited inflammatory conditions include, inter alia. osteoarthritis, tendon injuries, ligament injuries, rheumatoid arthritis, and/or back pain (see patented claim 2).  It is submitted at least these conditions are associated with pain.  Thereby, by treating the inflammatory conditions, the pain associated with the condition would necessarily also be treated.  Therefore, the patented claims substantially overlap the instant claims, and thus there is anticipate for the overlapping range. The composition administered by the patented claims is narrower than the composition administered in the instant claims (the patented claims require the presence of ADSCs in addition to the ADSC secretions).  A narrower embodiment anticipates a broader claim.  
The kit of patented claim 11-15 is a narrower embodiment of the instant claims, thus the patented kit claims anticipate the instant kit claims. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633